PER CURIAM.
Appellant’s latest request for post-conviction relief is rejected.
We prohibit Carnes from filing any more frivolous appeals, pleadings, petitions, or motions. There will be consequences if he persists. First, any future violations of this court’s instruction will result in an order directed to the Department of Corrections to forfeit Carnes’s gain time pursuant to sections 944.279, 944.28(2)(a), Florida Statutes (1997). See Rivera v. State, 728 So.2d 1165 (Fla.1998); Bradley v. State, 703 So.2d 1176 (Fla. 5th DCA 1997); Hall v. State, 698 So.2d 576 (Fla. 5th DCA 1997), rev. granted, 698 So.2d 576 (Fla. 5th DCA 1997). Second, this court will issue a show cause order pursuant to State v. Spencer, — So.2d -, 1999 WL 742294 (Fla. Sept. 23, 1999), as to why he should not be denied further access to this court.
AFFIRMED.
DAUKSCH and W. SHARP, JJ., concur.
GRIFFIN, J., concurs specially, with opinion.